Order entered April 9, 2021




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00977-CV

       QIONG-YING DUANG CHANG, INCAPACITATED, Appellant

                                        V.

    QINGHA JULIA LIU, AS ADMINISTRATOR OF THE ESTATE OF
             HSIANGPIN MICHAEL CHANG, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-17914

                                      ORDER

       Before the Court is appellant’s April 7, 2021 motion to extend time to file

her brief. We GRANT the motion and ORDER the brief received April 5, 2021

filed as of the date of this order.

       We note appellant’s motion does not include the certificate of conference

required by Texas Rule of Appellate Procedure 10.1(a)(5). Any further motions

shall include the certificate.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE